      Case 2:05-cv-00811-MHT-JTA Document 164 Filed 06/01/20 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOSEPH BARTON DUDLEY, et    )
al.,                        )
                            )
     Plaintiffs,            )
                            )                      CIVIL ACTION NO.
     v.                     )                        2:05cv811-MHT
                            )                             (WO)
RICHARD F. ALLEN,           )
Commissioner of the Alabama )
Department of Corrections, )
                            )
     Defendant.             )

                                   ORDER

       It is the ORDERED that the motion to substitute (doc.

no.    156)    is   granted     and   that    Jefferson      S.   Dunn     is

substituted as the defendant.

       DONE, this the 1st day of June, 2020.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
